Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Sutkus on March 23, 2021.
The amended claims are listed below.
Claim 28: (Cancelled)
Claim 31: (Cancelled)
Claims 33-37: (Cancelled)
Claims 39-45: (Cancelled)

DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. The amendment filed on 09/25/2020 has been entered in the Advisory Action mailed on 10/15/2020. Claims 1-27, 29, 30, 32, and 38 are cancelled. Claims 46-59 are newly added. This Notice of Allowability is prepared in response to Appeal Brief filed on 01/04/2021 and Appeal Conference held on 03/11/2021. Claims 28, 31, 33-37, and 39-45 are also cancelled by examiner’s amendment. Thus, claims 46-59 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 14/361,163 filed on 05/28/2014, now PAT 10226536, which is a 371 of PCT/US2012/066847 filed on 11/28/2012 and claims benefit of US Provisional Application No. 61/563,940 filed on 11/28/2011.
119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/563,940, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 52 and 58 recite “the polysaccharide comprising (or is) chitosan”, which is not disclosed or supported by the prior-filed Application No. 61/563,940. Thus, the priority date of claims 52 and 58 is 11/28/2012.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/14/2020 has been considered in the Advisory Action mailed on 10/15/2020.

Withdrawn Claim Objections/Rejections
The objection of claims 41 and 44 because of incorrect recitation, as set forth on page 3 of the Final Rejection mailed on 07/24/2020, is withdrawn in view of cancelled claims 41 and 44.
The rejection of claim 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 4 of Final Rejection mailed on 07/24/2020, is withdrawn in view of cancelled claim 31.
withdrawn in view of cancelled claims 28, 31, 33-37, and 39-45.

Allowable Subject Matter
The amended claims 46 and 56 are allowed. Claims 47-55, depending from claim 46; claims 57-59, depending from claim 56, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 46 and 56, directed to A method for treating a retinal disease in a subject, the method comprising: administering to the subject in need thereof a therapeutically effective amount of a composition, the composition consisting of a polysaccharide and at least one retinoid (or 9-cis retinoid) linked to at least one monosaccharide subunit of the polysaccharide via a hydrolysable carboxylic ester linkage, the linkage being degradable by hydrolysis during digestion of the composition to provide controlled, delayed, and/or sustained delivery of the at least one retinoid upon enteral administration of the composition to a subject (or wherein the at least one retinoid comprises a retinal derivative), are free of prior art rejection. The closest prior art is cited in the Final Rejection mailed on 07/24/2020, in which Palczewski et al. (US Patent Application Publication No. 2008/0221208, published on September 11, 2008) disclosed a method of restoring photoreceptor function in a mammal, the method including administering to a mammalian subject having an endogenous retinoid deficiency an effective amount of a synthetic retinal derivative. The synthetic retinal derivative can be orally administered to a vertebrate or a mammal. The synthetic retinal derivative can be a 9-cis-retinyl ester, an 11-cis-retinyl ester, or a combination thereof. The ester substituent can be succinate, citrate, ketoglutarate, or fumarate. The synthetic retinal derivative can be derivative of Formula I, II, III, IV, V, VI, VII, VIII, IX, X, XI, XII, XIII, XIV, XV and/or XVI (page 9/23, [0015, 0017, and 0020]. In an exemplary embodiment, the retinyl ester is a 9-cis-retinyl ester or an 11-cis-retinyl ester including a C3-C10 polycarboxylic acid substituent. In this context, the terms "substituent" or "group" refer to a radical covalently linked to the terminal oxygen in the polyene chain. The retinal derivative can be a 9-cis-retinyl ester or ether of formula I: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , A is CH2OR, wherein R can be an aldehydic group or a carboxylate group of a dicarboxylic acid, to form a retinyl ester. The retinal derivative can be an 11-cis-retinyl ester or ether of the following formula II: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 . The synthetic retinal derivative can be a retinyl ester or ether of the following formula III:
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The synthetic retinal derivative also can have a modified polyene chain length, such as formula IV: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
; a substituted polyene chain of formula V: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
(page 12/23 to 14/23, [0059-0061, 0070, 0073, 0076, and 0077]. Retinyl esters can be formed by acid-catalyzed esterification of a retinol with a carboxylic acid, by reaction of an acyl halide with a retinol, by transesterification of a retinyl ester with a carboxylic acid, by reaction of a primary halide with a carboxylate salt of a retinoic acid, by acid-catalyzed reaction of an anhydride with a retinol. The retinal derivative compounds can be described as a pro-drug, which upon metabolic transformation is converted into 9-cis-retinal, 11-cis-retinal or a synthetic retinal analog thereof. Metabolic transformation can occur, for example by acid hydrolysis or esterase activity (page 16/23, [0088]; page 12/23, [0053]). The synthetic retinal derivative can be prepared with a carrier(s) that will protect the compound against rapid release. Biodegradable, biocompatible polymers can be used, such as ethylene vinyl acetate, polyanhydrides, polyglycolic acid, collagen, polyorthoesters, polylactic acid and polylactic, polyglycolic copolymers (page 12/23, [0059]; page 19/23, [0119]). Liu et al. (Advanced Drug Delivery Reviews 60:1650-1662, 2008) disclosed that most of natural polysaccharides have hydrophilic groups such as hydroxyl, carboxyl and amino groups, which could form non-covalent bonds with biological tissues (mainly epithelia and mucous membranes), forming bioadhesion. For example, chitosan (
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
), starch, alginate (
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
) are good bioadhesive materials. Nanoparticle carriers made of bioadhesive polysaccharides could prolong the residence time and therefore increase the absorbance of loaded drugs. With the aid of water-soluble condensation agent of carbodiimide, natural di- and tricarboxylic acids, including succinic acid, malic acid, and citric acid, were used for intermolecular crosslinking of chitosan nanoparticles. The condensation reaction was between the carboxylic groups of natural acids and the pendant amino groups of chitosan (page 1652, left col., para. 3; right col., para. 3). Solubility of retinol is able to increase by encapsulation into chitosan nanoparticles more than 1600-fold. It is promising to combine chitosan with the biodegradable polyester to produce amphiphilic copolymer applicable to drug delivery systems. Also, amphiphilic dextran is synthesized by coupling between carboxylic function present on preformed PCL monocarboxylic acid and the hydroxyl groups on dextran (page 1654, left col., para. 2; page 1657, right col., para. 2). However, the references did not teach or suggest the recitation “composition consisting of a polysaccharide and at least one retinoid (or 9-cis retinoid) linked to at least one monosaccharide subunit of the polysaccharide via a hydrolysable carboxylic ester linkage, the linkage being degradable by hydrolysis during digestion of the composition to provide controlled, delayed, and/or sustained delivery of the at least one retinoid upon enteral administration”, required by claims 46 and 56 and limited by the closed transitional phrase “consisting of” to exclude other polymers, such as ethylene vinyl acetate or polylactic acid, disclosed in the primary reference. No 102 art has been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 46-59 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623